Citation Nr: 0530815	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  03-25 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Timeliness of request for waiver of overpayment of education 
benefits.




INTRODUCTION

The veteran served on active duty from May 1988 to August 
1994.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma.  The RO 
in Phoenix, Arizona, currently has jurisdiction over the 
case.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge in June 2004; however, he failed to appear.


FINDINGS OF FACT

1.  An overpayment of education benefits in the original 
amount of $3,219.33 was created in March 2002.

2.  Notice of the indebtedness was sent to the appellant at 
his address of record on March 23, 2002.

3.  The appellant filed a request for waiver of the 
overpayment on May 14, 2003, in excess of 180 days after 
notice of the indebtedness was sent to him.


CONCLUSION OF LAW

The appellant did not timely request a waiver of recovery of 
overpayment of education benefits.  38 U.S.C.A. § 5302(a) 
(West 2002); 38 C.F.R. § 1.963(b)(2) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107. Regulations implementing 
the VCAA are published at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

After careful consideration, the Board has determined that 
the VCAA does not apply in the instant case.  Statutory 
requirements for providing notice concerning waiver of 
recovery of overpayments are found in Chapter 53 of Title 38 
of the United States Code.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
and duty to assist provisions of the VCAA are relevant to a 
different chapter of title 38, and do not apply to cases 
involving requests for waiver of overpayment.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).


Timeliness of request for waiver of overpayment of education 
benefits

The veteran was awarded benefits under the Chapter 30 
program.  In September 2001, his award was terminated, 
resulting in an overpayment of $3,219.33.  On May 14, 2003, 
the Debt Management Center (DMC) received a request for 
waiver from the veteran.  In May 2003, the Committee on 
Waivers and Compromises (Committee) denied the veteran's 
claim because the request for waiver was not made within 180 
days from date of notification.  The Committee indicated that 
the veteran was notified of the indebtedness by letter dated 
March 23, 2002.  On appeal, the veteran argues that he 
requested a waiver on the indebtedness in April 2002, but 
never received a response from VA.  He has provided a copy of 
an unsigned letter dated April 15, 2002, requesting a waiver 
of the indebtedness.  However, this letter is date stamped 
July 8, 2003.

VA law provides that requests for waiver of an indebtedness 
shall be considered if made within 180 days following the 
date of a notice of indebtedness, but that the 180-day period 
may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(b)(2).

The Court has held that 38 U.S.C.A. § 5302(a) requires that 
VA specify the preliminary determination as to the amount of 
debt in the notification of indebtedness, and that such 
notification is the event which triggers the 180-day time 
limit to request a waiver.  See Narron v. West, 13 Vet. App. 
223 (1999).

The law presumes the regularity of the administrative process 
in the absence of clear evidence to the contrary.  See Jones 
v. West, 12 Vet. App. 98 (1998); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62 
(1992).

Here, the Committee has indicated that the first demand 
letter regarding the overpayment was sent to the veteran on 
March 23, 2002.  This letter is not associated with the 
claims folder.  However, the appellant does not dispute that 
he received the March 23, 2002, letter.  Nor does he contend 
that a mistake was made by either VA or postal authorities in 
the mailing of this notice letter to his address of record at 
the time the letter was sent.  See Mindenhall, supra; see 
also Baxter v. Principi, 17 Vet. App. 407 (2004) [the Board 
need not examine whether presumption of regularity has been 
rebutted unless and until an appellant, at a minimum, alleges 
that he or she did not receive the document in question].  
Rather, he stated that he replied to this letter and 
requested waiver of the indebtedness in April 2002.  

The 180-day period that the veteran had to request a waiver 
of the overpayment in question ran from March 23, 2002, to 
September 19, 2002.  Since his May 2003 waiver request was 
made after this period, under the law, this constitutes an 
untimely filing of his waiver application.  See 38 U.S.C.A. § 
5302(a) (West 2002).

No correspondence that could be construed as a request for 
waiver was received by VA until the appellant's request for 
waiver was made in May 2003.  The letter submitted by the 
veteran dated April 15, 2002, was not received by VA until 
July 2003, well beyond the 180 day period ending on September 
19, 2002.  There is no documentation of record from the 
appellant received by VA in April 2002 regarding a claim for 
waiver of recovery of the indebtedness.  A Statement in 
Support of Claim received in July 2002 made no reference to a 
waiver.  The veteran only requested an increased rating for 
service-connected disability in that correspondence.

Based on the above analysis, the Board concludes that the 
appellant's application requesting waiver of the indebtedness 
at issue was not timely filed.  No relevant exceptions to the 
legal criteria have been provided or are applicable in this 
case, and therefore, the Board has no authority to disregard 
the limitations pertaining to timeliness standards for waiver 
requests under 38 C.F.R. § 1.963(b)(2).  As the appellant's 
request for waiver of recovery of an overpayment of education 
benefits was not timely filed, his claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Although the appellant has cited personal financial hardship 
in seeking a waiver of the charged indebtedness, the Board is 
bound by the law and is without authority to grant benefits 
on an equitable basis.  The standard of equity and good 
conscience, which take such considerations into account, only 
comes into play if a timely request for waiver has been 
submitted.  38 C.F.R. §§ 1.963, 1.965 (2005).

ORDER

The appellant's request for waiver of overpayment of 
education benefits was not timely filed and therefore, the 
benefits sought on appeal are denied. 

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


